Order entered February 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01020-CV

                                JERRY GRISAFFI, Appellant

                                               V.

                       ROCKY MOUNTAIN HIGH BRANDS, INC.
                  F/K/A REPUBLIC OF TEXAS BRANDS, INC., Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-15441

                                           ORDER
       Before the Court is appellant’s February 12, 2019 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to February 28,

2019. We caution appellant that further extension requests will be disfavored.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE